Citation Nr: 9908219	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-47 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 3, 
1995, for the grant of entitlement to service connection for 
post-traumatic stress disorder.

2.  Whether a debt in the amount of $8,161.00, stemming from 
the overpayment of pension benefits was properly created and 
calculated.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter



ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
March 1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1992 letter from the adjudication 
officer of the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which stopped the 
veteran's pension benefits as no income report had been 
received.  This appeal also arises from an April 1998 rating 
decision which established entitlement to service connection 
for post-traumatic stress disorder and assigned an effective 
date of February 3, 1995, for that grant.

The veteran's claim that a debt in the amount of $8,161.00, 
stemming from the overpayment of pension benefits was 
improperly created and calculated is addressed in the remand 
attached to this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A September 1988 Board decision which denied entitlement 
to service connection for a psychiatric disability is final.

3.  The earliest communication of record which could be 
considered to be a claim, formal or informal, to reopen a 
claim of entitlement to service connection for a psychiatric 
disability, was received on February 3, 1995.


CONCLUSION OF LAW

1.  The September 1988 Board decision which denied 
entitlement to service connection for a psychiatric 
disability is final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 3.104 (1998).

2.  The criteria for entitlement to an effective date earlier 
than February 3, 1995, for the grant of entitlement to 
service connection for post-traumatic stress disorder are not 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, she has presented a claim that is plausible.  
She has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with her claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that an effective date earlier than 
February 3, 1995, for the grant of entitlement to service 
connection for post-traumatic stress disorder is warranted.  
After a review of the record, the Board finds that the 
veteran's contentions are not supported by the evidence, and 
her claim is denied.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1998).  For awards of disability compensation based upon 
direct service connection, the effective date shall be the 
day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (1998).  
Where new and material evidence is received after a final 
disallowance, the effective date shall be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q) (1998).  For reopened claims, 
the effective date shall be the date of the receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r) (1998).

The evidence shows that the veteran served on active duty 
from September 1963 to March 1966.  In February 1973, she 
filed a claim of entitlement to service connection for a 
nervous condition.  Entitlement to service connection for 
depressive reaction was denied by means of a July 1973 rating 
decision.  She again filed a claim of entitlement to service 
connection for a nervous condition in February 1979.  That 
claim was denied by means of an April 1979 rating decision.

The veteran again filed a claim of entitlement to service 
connection for a nervous condition in May 1986.  That claim 
was denied by means of a June 1986 rating decision.  She 
filed a notice of disagreement to that denial in April 1987.  
She was issued a statement of the case in May 1987.  She 
filed a VA Form 1-9, Appeal to Board of Veterans' Appeals, in 
June 1987.  The Board issued a September 16, 1988, decision 
which found that entitlement to service connection for a 
psychiatric disability was not established.

The veteran subsequently filed a VA Form 21-4128, Statement 
in Support of Claim, dated and received on February 3, 1995, 
in which she stated, "I wish to file a claim for SC for 
PTSD."

There is no communication in the record, subsequent to the 
September 1988 final Board denial, and prior to the February 
3, 1995, claim of entitlement to service connection for post-
traumatic stress disorder, which could be considered a claim, 
formal or informal, to reopen a claim of entitlement to 
service connection for a psychiatric disability, or which 
could be considered a claim of entitlement to service 
connection for post-traumatic stress disorder.

Therefore, the Board finds that the veteran's claim was a 
claim to reopen a previous final denial.  Thus the effective 
date would be the date of the receipt of her claim to reopen 
that final denial, or February 3, 1995.

Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than February 3, 
1995, for the grant of entitlement to service connection for 
post-traumatic stress disorder are not met, and the veteran's 
claim therefor is denied.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400 (1998).


ORDER

Entitlement to an effective date earlier than February 3, 
1995, for the grant of entitlement to service connection for 
post-traumatic stress disorder is denied.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  The Board feels that the 
veteran should be provided another opportunity to present 
information regarding her entitlement to pension.

The Board notes that the veteran has submitted a 1991 income 
tax return subsequent to the most recent supplemental 
statement of the case on the issue of whether a debt in the 
amount of $8,161.00, stemming from the overpayment of pension 
benefits was properly created and calculated.  The Board also 
notes that certain information was requested from her and not 
supplied.  The Board feels that the veteran should be 
provided another opportunity to submit the requested 
information.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should request that the 
veteran supply the information originally 
requested in letters from VA dated 
November 4, 1993, and January 5, 1994.

2.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, she and her representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim.  The veteran is hereby informed that failure to 
cooperate with the requested development may have an adverse 
effect upon her claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 
- 3 -


- 1 -


